DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical tool and the window of the lateral access system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-12 and 14-16 are rejected under 35 USC 103 as being unpatentable over Dyer et al. (US 9,133,683 B2) (“Dyer”) and in view of Sierra et al. (US 2011/0042083 A1) (“Sierra”).
Referring to claim 1: Dyer teaches a method for producing fluids from a subterranean well (Fig. 10), the method including:
forming the subterranean well having at least one lateral wellbore 1020;
completing the lateral wellbore with a lateral production tubular 1004 that extends into the lateral wellbore;
subdividing the lateral wellbore into subsequent lateral segments 1016, each lateral segment being defined by a downhole lateral packer 1014 and an uphole lateral packer 1012, each of the downhole lateral packer and the uphole lateral packer sealing an annular lateral space defined by an outer diameter surface of the lateral production tubular and an inner diameter surface of the lateral wellbore (Fig. 10);
extending a main production tubular 1002 into the subterranean well, the main production tubular including a lateral access system 1040, 1050, 1042 that provides selective access to the lateral wellbore; and
controlling a flow of a fluid within the lateral segment with an inflow control device 1018 of the lateral segment; where
the inflow control device is mechanically adjusted by a tool that is delivered to the inflow control device through the lateral access system (column 2, lines 58-60; column 5, lines 36-41; column 14, lines 11-40).
Dyer does not specifically teach a mechanical tool for adjusting the ICD.  Sierra teaches a method for producing fluids from a subterranean well, the method including:
forming the well having at least one lateral wellbore ¶ [0011];
completing the lateral wellbore with a lateral production tubular that extends into the lateral wellbore [0011];
extending a main production tubular into the subterranean well (which must necessarily be there to reach the lateral), the main production tubular including a lateral access system that provides access for a mechanical tool (the mechanical shifting tool [0047]) from a bore of the main production tubular through a window of the lateral access system to the lateral wellbore; and
controlling a flow of a fluid within the lateral segment with an inflow control device of the lateral segment [0011]; where
the inflow control device is mechanically adjusted by the mechanical tool that is extended to the inflow control device through the lateral access system [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Dyer to include extending a mechanical tool to the lateral wellbore to adjust the ICD as taught by Sierra since Sierra teaches various ways of shifting are known [0047], and it is also well known in the art that components are usually either moved mechanically, using pressure or relying on gravity.
Referring to claim 9: Dyer teaches a method for producing fluids from a subterranean well (Fig. 10), the method including:
forming the subterranean well having multiple lateral wellbores 1020, 1022, 1024;
completing each of the multiple lateral wellbores with a lateral production tubular 1004 that extends into an open bore (Fig. 10) of the lateral wellbore;
subdividing each of the multiple lateral wellbores into subsequent lateral segments 1016, each lateral segment being defined by a downhole lateral packer 1014 and an uphole lateral packer 1012, each of the downhole lateral packer and the uphole lateral packer sealing an annular lateral space defined by an outer diameter surface of the lateral production tubular and an inner diameter surface of the lateral wellbore (Fig. 10);
extending a main production tubular 1002 into the subterranean well, the main production tubular including a lateral access system (1040, 1050, 1042 for 1020; 1042, 1052, 1044 for 1022; and 1044, 1054 for 1024) that provides selective access to each of the multiple lateral wellbores;
monitoring a flow of a fluid within each of the subsequent lateral segments for an amount of undesired fluid (column 3, lines 3-11; claim 8); and
controlling the flow of the fluid within each of the subsequent lateral segments with an inflow control device 1018 of the lateral segment to reduce the amount of undesired fluid within a production fluid; where
the inflow control device of the lateral segment is mechanically adjusted by a tool that is delivered to the inflow control device through the lateral access system (column 2, lines 58-60; column 5, lines 36-41; column 14, lines 11-40); and
mechanical adjustment of the inflow control device of one of the lateral segments is independent of any adjustment of the inflow control device of any other of the lateral segments (column 14, lines 19-21).
Dyer does not specifically teach a mechanical tool for adjusting the ICD.  Sierra teaches a method for producing fluids from a subterranean well, the method including:
forming the well having at least one lateral wellbore ¶ [0011];
completing the lateral wellbore with a lateral production tubular that extends into the lateral wellbore [0011];
extending a main production tubular into the subterranean well (which must necessarily be there to reach the lateral), the main production tubular including a lateral access system that provides access for a mechanical tool (the mechanical shifting tool [0047]) from a bore of the main production tubular through a window of the lateral access system to the lateral wellbore; and
controlling a flow of a fluid within the lateral segment with an inflow control device of the lateral segment [0011]; where
the inflow control device is mechanically adjusted by the mechanical tool that is extended to the inflow control device through the lateral access system [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Dyer to include extending a mechanical tool to the lateral wellbore to adjust the ICD as taught by Sierra since Sierra teaches various ways of shifting are known [0047], and it is also well known in the art that components are usually either moved mechanically, using pressure or relying on gravity.
Referring to claim 10: Dyer teaches a system for producing fluids from a subterranean well (Fig. 10), the system including:
the subterranean well having at least one lateral wellbore 1020;
a lateral production tubular 1004 that extends into the lateral wellbore, where the lateral wellbore is subdivided into subsequent lateral segments 1016, each lateral segment being defined by a downhole lateral packer 1014 and an uphole lateral packer 1012, each of the downhole lateral packer and the uphole lateral packer sealing an annular lateral space defined by an outer diameter surface of the lateral production tubular and an inner diameter surface of the lateral wellbore (Fig. 10);
a main production tubular 1002 extending into the subterranean well, the main production tubular including a lateral access system 1040, 1050, 1042 that provides selective access to the lateral wellbore; and
an inflow control device 1018 of the lateral segment operable to control a flow of a fluid within the lateral segment; where
the inflow control device is mechanically adjustable by a tool that is delivered to the inflow control device through the lateral access system (column 2, lines 58-60; column 5, lines 36-41; column 14, lines 11-40).
Dyer does not specifically teach a mechanical tool for adjusting the ICD.  Sierra teaches a system for producing fluids from a subterranean well, the system including:
the subterranean well having at least one lateral wellbore [0011];
a main production tubular (which must necessarily be there to reach the lateral) extending into the subterranean well, the main production tubular including a lateral access system that provides access for a mechanical tool (the mechanical shifting tool [0047]) from a bore of the main production tubular, through a window of the lateral access system to the lateral wellbore; and
an inflow control device of the lateral segment operable to control a flow of a fluid within the lateral segment [0011]; where
the inflow control device is mechanically adjustable by the mechanical tool that is extended to the inflow control device through the lateral access system [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dyer to include a mechanical tool extended to the lateral wellbore to adjust the ICD as taught by Sierra since Sierra teaches various ways of shifting are known [0047], and it is also well known in the art that components are usually either moved mechanically, using pressure or relying on gravity.
Referring to claims 2 and 11: Dyer teaches the lateral wellbore is an open wellbore and the inner diameter surface of the lateral wellbore is a subterranean formation (Fig. 10).
Referring to claims 3 and 12: Dyer teaches monitoring the flow of the fluids within the lateral segment with a monitoring system of such lateral segment (column 14, lines 19-21).
Referring to claims 5 and 14: Dyer teaches monitoring a composition of the fluids within the lateral segment with a monitoring system of such lateral segment (column 14, lines 31-35).
Referring to claims 6 and 15: Dyer teaches controlling a flow of a production fluid within the main production tubular and controlling the flow of the production fluid in an annular space external of the main production tubular with a control valve system 1050, 1040, where the control valve system is secured in line with the main production tubular.
Referring to claims 7 and 16: While Dyer teaches sleeves 226 and 726 in other embodiments, as well as using sleeves interchangeably in the embodiment in Fig. 10 (column 14, lines 18-19), Dyer does not specifically teach controlling the flow of the fluid within the lateral segment with the inflow control device of the lateral segment includes shifting a sleeve of the inflow control device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling the device in Fig. 10 to include shifting a sleeve since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Claims 4, 8, 13, and 17 are rejected under 35 USC 103 as being unpatentable over Dyer and Sierra, and further in view of Dyer et al. (US 9,249,559 B2) (“Dyer-2”).
Referring to claims 4 and 13: Dyer and Sierra do not specifically teach monitoring a pressure of the fluids within the lateral segment with a monitoring system of such lateral segment.  Dyer-2 teaches a system and method for producing fluids from a subterranean well, the method comprising forming the well having at least one lateral wellbore (FIG. 2A - Lateral B), completing the lateral wellbore with a lateral production tubular 202 that extends into the lateral wellbore, subdividing the lateral wellbore into segments divided by lateral packers 218 and 220, and monitoring a pressure of the fluids within the lateral segment with a monitoring system 102, 104 of such lateral segment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method taught by Dyer and Sierra to include monitoring a pressure as taught by Dyer-2 in order to have more useful information about the downhole fluids and their characteristics.
Referring to claims 8 and 17: Dyer and Sierra do not specifically teach performing logging operations in the lateral wellbore by a logging system that is delivered to the lateral wellbore through the lateral access system.  Dyer-2 teaches a system and method for performing logging operations in the lateral wellbore by a logging system 222 that is delivered to the lateral wellbore through a lateral access system (column 9, lines 24-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dyer and Sierra to include a logging system as taught by Dyer-2 in order to be able to more thoroughly identify properties of the surrounding formation.
Response to Arguments
Applicant’s arguments, see page 8, filed August 17, 2022, with respect to the previous drawing objections and claim objections have been fully considered and are persuasive.  The previous drawing objections and claim objections have been withdrawn.  However, as further explained above, there are new drawing objections in light of the present amendments.
Applicant’s arguments, see page 8-10, filed August 17, 2022, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 9-12, 14 and 15 under 35 USC 102(a)(1) as being anticipated by Dyer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as being unpatentable over Dyer and in view of Sierra.  Regarding the applicant’s arguments that Dyer alone does not teach a mechanical tool in the lateral wellbore to adjust the ICD, the examiner agrees.  However, as further explained above, Sierra does teach a mechanical tool in a lateral wellbore to adjust an ICD.  Therefore, the claims stand finally rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


18 October 2022